Citation Nr: 0840770	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served active duty in the United States Army 
between January 1943 and September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
service connection for bilateral hearing loss.  

On his June 2005 VA Form 9, the veteran indicated that he 
wished to have a video conference hearing before a Veterans 
Law Judge with the Board in conjunction with his appeal.  
Subsequently, in December 2005, the veteran submitted a 
letter withdrawing his request for a hearing, as his health 
would not permit his attendance.  

In a November 2005 statement, the veteran sought to have the 
case advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008), due to age and health concerns.  
38 U.S.C.A. § 7107(a)(2) (West 2002).  The veteran's motion 
to have the matter advanced on the docket is granted.

The appeal as to the issue of entitlement to a higher rating 
for hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In April 2004, the veteran was provided with a Compensation 
and Pension (C & P) Examination.  Since April 2004, however, 
there has been no medical analysis of his audiological 
abilities, and in June 2005, the veteran claimed that his 
"hearing is worse".  In a November 2005 statement, the 
veteran representative asserted that the veteran was recently 
issued hearing aids, and that this shows that his hearing 
loss has grown more severe.  The veteran's representative 
specifically requested that the matter be remanded so that 
the veteran could be afforded a new examination to show the 
current nature and severity of his hearing loss disability.

Based on the amount of time that has passed since the last 
audiological examination, the assertions from the veteran and 
his representative as to the veteran's declining ability to 
hear, and the specific request for a new examination, the 
Board agrees that a new examination should be provided to 
determine the veteran's current level of hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should schedule a VA 
audiological examination for the veteran.  
The doctor should examine the veteran and 
determine his current level of hearing 
loss.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

